DETAILED ACTION
Claims 1, 2, 5, 6, 8, 9, 11, and 16-37 are pending in the application. Claims 3, 4, 7, 10, and 12-15 have been cancelled. 



Continued Examination Under 37 CFR 1.114
2.  	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/20/2022 has been entered.



Response to Arguments
3.  	Applicant’s arguments, see page 8, filed 01/20/2022, with respect to pending claims have been fully considered and are persuasive.  The rejection of pending claims has been withdrawn. 



Allowable Subject Matter
4.  	Claims 1, 2, 5, 6, 8, 9, 11, and 16-37 are allowed.
5.  	The following is an examiner’s statement of reasons for allowance:
  	“An electronic instrument, comprising:
  	An image sensor including two or more pixel output units, each configured to receive incident light from a subject incident not via either an imaging lens or a pinhole and to output one detection signal indicating an output pixel value modulated depending on an incident angle of the incident light; and
  	one or more processors configured to associate a detection signal set including a plurality of detection signals with metadata regarding the detection signal set.”

    	The closest prior art of record relied upon is Thomas et al (US 2016/0189426 A1) disclosing a head-mounted display device (HMD) comprising photodetectors arranged around the frame of the HMD wherein the photodetectors were not limited to an imaging lens or a circle shape. Miao et al (US 9,071,739 B2) further disclosed a camera system wherein a scanning actuator allow different incident angles on the image sensors. However, the prior art, taken alone or in combination, fails to teach one or more processors configured to associate a detection signal set including a plurality of detection signals with metadata regarding the detection signal set. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H MOREHEAD III whose telephone number is (571)270-3845. The examiner can normally be reached M - F 0930-1800 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 




/JOHN H MOREHEAD III/Examiner, Art Unit 2697                 


/LIN YE/Supervisory Patent Examiner, Art Unit 2697